Appeal by defendant: (1) from a judgment of the County Court, Nassau County, rendered April 29, 1960, convicting him, after a jury trial, of attempted robbery in the second degree and attempted grand larceny in the first degree, and sentencing him to serve a concurrent term of two to five years on each count; and (2) from every intermediate order made in the action. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.